Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-13 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 12/24/20 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Economou (US 20070069118) in view of Cannizzaro (US 5433238).

As to claim 1, Economou discloses an ion beam etching apparatus comprising:
A plasma chamber configured to generate plasma from process gas (figure 2a: plasma generation system 240; paragraph 24: generation of plasma from gas mixture);
At least one valve coupled to the plasma chamber (figure 2a: valve 262);
An ion beam source in communication with the plasma chamber, configured to extract ions from the plasma and generate an ion beam with a bias source (figure 2a: power source 246 for generation of power to form plasma and neutralizer grid 248 for ion extraction to generate beam 250);
An etching chamber in communication with the ion beam source, configured to accommodate an object to be etched (figure 2a: chamber 252 below chamber 242 through grid 248, containing substrate 225);
At least one etching valve coupled to the etching chamber (figure 2a: valve 232);
An exhausting pump connected to the plasma chamber valve and the etching chamber valve (figure 2a: vacuum pumping systems 230 and 260 connected to valves 232 and 262 respectively).

As to the recited method limitations, including operation of the biasing power and valves, the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Economou discloses use of a controller coupled to the beam source, gas supply, pumping system, power sources, etc. (paragraph 51).  A controller would be necessarily capable of turning on and off power supplies/biases and opening and closing control valves.  Even though Economou explicitly discloses a valve for controlling the pumping speed and a controller attached thereto (paragraphs 34 and 51) in a plasma etching system (paragraph 11, abstract), which would indicate to one of ordinary skill in the art that the valves width is controlled (as this is the mechanism of controlling a flow by a valve), Economou does not explicitly state the valves may be controlled to various opening widths.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a control system with degree of control valves, as disclosed by Cannizzaro, in the system of Economou, because this allows for control over the chamber conditions (Cannizzaro at col 5 lines 6-35).
	


As to claim 2, Economou discloses two exhausting pumps, one connected to each valve (figure 2a: vacuum pumping systems 230 and 260 connected to valves 232 and 262 respectively).
As to claim 7, Economou discloses the valves are configured to control the amount of exhausting through each valve by controlling the valve opening (figure 2a: valves 232 and 262 connected to controller 270; paragraph 41: use of valves to control pumping speed to each space [inherently involving valve opening – as this is the operational function of a valve].   Because Economou discloses a controller attached to a valve, it is believed Economou is inherently capable of opening and closing the valves that are controlled.

As to claim 13, Economou discloses processing semiconductor substrates (abstract), but does not explicitly disclose the specific application.  However, because claim 13 is dependent upon an apparatus claim, the material worked upon does not necessarily impart patentability on the apparatus as is considered ‘intended use’ of the apparatus.  (See MPEP 2115)  Because the apparatus of Economou would be capable of etching the memory devices recited in claim 13, the disclosure of claim 13 is anticipated by Economou.


Claims 3-5, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Economou in view of Cannizzaro as applied to claim 2 above, and further in view of Aoki (US 5352902).
As to claims 3-5, Economou discloses a valve system for the vacuum system connected to the plasma and etching spaces, and a control system for these valves to control the degree of vacuum in each as part of the processing control (abstract; paragraph 51), but is silent as to monitoring the exhaust from the pumps as part of the control system.
It is important to note that the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  
Aoki discloses a plasma processing system for processing the surface of an object (abstract) including etching of semiconductor substrates (col 1 lines 15-16).  Aoki discloses a control system for an etching process in which the exhaust gas from the chamber is monitored for gas species, and concentrations of these species are compared to reference data for process control feedback (abstract; col 2 lines 13-34; figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use exhaust gas monitoring, as disclosed by Aoki, in the system of Economou, because this allows for etching treatment control (Aoki at abstract).
As to claims 8-9, Economou discloses a planar plasma source to generate plasma (figure 2a: gas source 244 and top plate power source 246 to generate plasma within chamber 242) and a lateral plasma valve on the sidewall (figure 2a: location of valve 262 from opening 266).
As to claim 12, Aoki discloses use of fluorine and oxygen gas (col 3 line 20)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Economou in view of Cannizzaro and Aoki, as applied to claim 5 above, and further in view of Williams (US 6238582).
As to claim 6, Economou is silent as to a controllable shutter being present.
It is important to note that the manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 
	Williams discloses an ion beam etching system in which an ion beam source chamber is connected to an etching chamber containing substrates (figure 1).  Williams also discloses knowledge in the art of using a movable shutter between the ion beam source and substrates to control when the substrates are exposed to the ion beam (col 5 lines 60-65 and col 9 lines 23-30).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to include a movable shutter, as disclosed by Williams, in the system of Economou, because this allows for control over when the substrates are exposed to the beam (Williams at col 5 lines 60-65 and col 9 lines 23-30).

Response to Arguments

Applicant argues in the remarks that Economou, as discussed above, does not teach the specified method steps performed by the claimed apparatus – specifically the separate etching and cleaning steps with applied or not applied bias and evacuation of radicals by the exhausting pump and attached valve.  
The manner of operating a device does not differentiate an apparatus claim from the prior art.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structure limitations of the claim.  MPEP 2114.  As discussed in the rejections above, Economou in view of Cannizzaro disclose knowledge in the art of the claimed structure with bias sources and valves connected to control systems.  Therefore it is believed the system of Economou and Cannizzaro would be capable of performing the claimed method steps.  Nothing in the arguments differentiates the actual structure of the prior art, beyond the newly added claim limitations of a valve operable to various degrees of opening – discussed in the rejections above, beyond the intended use or operation of the structure.  Therefore the arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794